      Case 3:19-cv-03454-LC-MJF Document 20 Filed 04/12/21 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

ANTHONY KEITH WHITE,

             Petitioner,

v.                                              Case No. 3:19-cv-3454-LC-MJF

SECRETARY, DEPARTMENT OF
CORRECTIONS,

             Respondent.
                                        /

                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 10, 2021. (Doc. 19). The parties were furnished

a copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I conclude that it

should be adopted.

      Accordingly, it is ORDERED:




                                  Page 1 of 2
      Case 3:19-cv-03454-LC-MJF Document 20 Filed 04/12/21 Page 2 of 2




      1.    The Magistrate Judge’s Report and Recommendation (Doc. 19), is

adopted and incorporated by reference in this Order.

      2.    The petition for writ of habeas corpus (Doc. 1), challenging the

judgment of conviction and sentence in State of Florida v. Anthony Keith White,

Santa Rosa County Circuit Court Case No. 2015-CF-1025, is DENIED.

      3. A certificate of appealability is DENIED.

      4. The clerk of court close this case file.

      DONE AND ORDERED this 12th day of April, 2021.



                             s/L.A. Collier
                          LACEY A. COLLIER
                          SENIOR UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
